significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep hospital nursing home constitutes notice that a conditional waiver of the minimum this letter funding standard has been granted for the above-named pension_plan for the and modifies our ruling letter dated plan_year beginning january date in which we granted a conditional waiver for the plan_year beginning january conditional waiver for the plan_year beginning january the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has _ been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero after the payment of amounts required to amortize any outstanding prior waiver as of the end of the plan_year for which the waiver has been granted the hospital is a private not-for-profit sec_501 corporation certified to beds as a general short-term acute care facility the nursing home operate beds and is also a not-for-profit corporation and is an adopting employer has of the plan the hospital and nursing home are governed by a common board_of directors __ years and for the first the hospital the primary employer for the plan has experienced operating months of losses during the past factors contributing to these losses include a shift in services from an inpatient setting to an outpatient setting which is paid at a lower rate inadequate rate increases from the state and hmos turnover of physicians due to hospital and physician reimbursement rates being the lowest in the state and having to guarantee and subsidize physician incomes due to operating in a rural community and the resulting low patient volume the nursing home has also _-years with losses from been experiencing financial hardship over the past over the years the nursing operations for the fiscal years home has reimbursed the hospital for services it provides to the nursing home the nursing home has not been able to pay off this debt and does not have the cash_flow to make its share of a plan contribution through steps taken to effect recovery have included e e the reduction in the hospital employed a new - of full-time employees and exploring close to dollar_figure director who is revamping the in added revenue streams and surgeon has been recruited and is surgeon in partnership with a local physician group has anew - been recruited and a new handling a growing number of cases the hospital’s efforts in recruiting doctors have resulted in their physicians’ average age in primary care dropping significantly the hospital has entered into a medical group and is attracting patients who formerly left the area the hospital has an application pending with the department of health to convert acute rehab unit which if approved would have a positive impact on the hospital’s profitability the hospital has negotiated new reimbursement agreements with their _ hmos for bottom line and the hospital is negotiating with a larger hospital to restore outpatient and inpatient _ that will improve their revenues and services to the hospital and community agreement with and _ nedical-surgical beds into an inpatient union which on november on december benefits were frozen the hospital experienced and other non-union employees who are not in the union benefits the plan currently covers were frozen for management for employees who are members of covers most departments in the hospital and nursing home and these members joined the union pension_plan on january some years of poor investment performance with respect to the investment of the pension assets by the time the hospital realized they were receiving below market returns and took steps to change their investment advisors the market had started a downturn and the hospital could not regain lost investment return for the amortization payment for the plan_year the current_liability funded_percentage is waiver has been paid year for the the this waiver has been granted subject_to the following condition to which you have agreed the hospital and nursing home will contribute the minimum_funding_standard to the plan by the period described in sec_412 of the code for the plan ie by september years beginning january of the following year including the amortization payments for the conditional waiver granted for the plan_year and for the conditional waiver for the and january plan_year if this condition is not satisfied this waiver is retroactively null and void modification of conditional waiver granted for the plan_year beginning january our july by the following condition letter is modified by replacing the condition stated in the letter the hospital and nursing home will contribute the minimum_funding_standard to the plan by the period described in sec_412 of the code ie by september of the for the plan_year beginning january following year including the amortization payments for the conditional waivers granted for the plan_year and for the plan_year your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to another plan sponsored by the hospital and nursing home to increase the liabilities of that plan or the establishment of a new plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning january this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in _ the date of if you have any questions concerning this letter please contact a in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely yn pllo pf james e holland jr manager employee_plans technical
